ACCEPTED
                                                                                                                                                            04-14-00618-CR
                                                                                                                                                 FOURTH COURT OF APPEALS
                                                                                                                                                      SAN ANTONIO, TEXAS
                                                                                                                                                        3/4/2015 5:10:41 PM
                                                                                                                                                              KEITH HOTTLE
                                                                                                                                                                     CLERK

                                                    Edward	  F.	  Shaughnessy,	  III	  
                                                            Attorney	  at	  Law	  
                                                             206	  E.	  Locust	  	                                         FILED IN
                                                    San	  Antonio,	  Texas	  78212	                                 4th COURT OF APPEALS
                                                            (210)	  212-­‐6700	                                        SAN ANTONIO, TEXAS
                                                   Shaughnessy727@gmail.com	                                           3/4/2015 5:10:41 PM
                                                                         	                                               KEITH E. HOTTLE
                                                                                                                                Clerk
Keith	  Hottle,	  Clerk	  	  
Cout	  of	  Appeals	  
Fourth	  Court	  of	  Appeals	  District	  
Cadena-­‐Reeves	  Justice	  Center	  
300	  Dolorosa,	  Suite	  3200	  
San	  Antonio,	  Texas	  78205	  
	                          	            	        	           	         	     	           March	  4,	  2015	  
	  
Re:	  Court	  of	  Appeals	  Number	  04-­‐14-­‐00618-­‐CR	  
	  	  	  	  	  	  Trial	  Court	  Number:	  14-­‐0698-­‐CR-­‐C	  
	  	  	  	  	  	  Thomas	  Little	  v.	  The	  State	  of	  Texas	  
	  
Dear	  Sir,	  	  
	                          Please	  be	  advised	  that	  I	  have	  contracted	  with	  the	  District	  attorney	  for	  the	  25th	  
Judicial	  District	  to	  represent	  the	  State/Appellee	  in	  the	  instant	  matter.	  Please	  place	  this	  
notice	  in	  the	  papers	  of	  the	  cause	  and	  notify	  me	  of	  any	  filings	  and/or	  rulings	  regarding	  
this	  matter.	  
	                          Thank	  you	  in	  advance	  for	  your	  assistance	  in	  this	  matter.	  	  
	  
Sincerely,	  	  
	  
	  
/s/	  Edward	  F.	  Shaughnessy	  
	  
Edward	  F.	  Shaughnessy	  
Attorney	  at	  Law	  
	  
Cc	  Gregory	  Sherwood